

116 HRES 914 IH: Expressing support for the designation of the week of April 6 through April 10, 2020, as National Assistant Principals Week.
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 914IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Levin of Michigan (for himself and Mr. Trone) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of the week of April 6 through April 10, 2020, as National Assistant Principals Week.Whereas the National Association of Secondary School Principals (referred to in this preamble as NASSP), the National Association of Elementary School Principals, and the American Federation of School Administrators have designated the week of April 6 through April 10, 2020, as National Assistant Principals Week;Whereas an assistant principal, as a member of the school administration, interacts with many sectors of the school community, including support staff, instructional staff, students, and parents;Whereas assistant principals are responsible for establishing a positive learning environment and building strong relationships between school and community;Whereas assistant principals play a pivotal role in the instructional leadership of their schools by supervising student instruction, mentoring teachers, recognizing the achievements of staff, encouraging collaboration among staff, ensuring the implementation of best practices, monitoring student achievement and progress, facilitating and modeling data-driven decision making to inform instruction, and guiding the direction of targeted intervention and school improvement;Whereas the day-to-day logistical operations of schools require assistant principals to monitor and address facility needs, attendance, transportation issues, and scheduling challenges, as well as to supervise extra- and co-curricular events;Whereas assistant principals are entrusted with maintaining an inviting, safe, and orderly school environment that supports the growth and achievement of each and every student by nurturing positive peer relationships, recognizing student achievement, mediating conflicts, analyzing behavior patterns, providing interventions, and, when necessary, taking disciplinary actions;Whereas, since its establishment in 2004, the NASSP National Assistant Principal of the Year Program has recognized outstanding middle and high school assistant principals who demonstrate success in leadership, curriculum, and personalization; andWhereas the week of April 6 through April 10, 2020, is an appropriate week to designate as National Assistant Principals Week: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Assistant Principals Week;(2)honors the contributions of assistant principals to the success of students in the United States; and(3)encourages the people of the United States to observe National Assistant Principals Week with appropriate ceremonies and activities that promote awareness of the role played by assistant principals in school leadership and ensuring that every child has access to a high-quality education.